Filed 5/11/16 P. v. Hailey CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----



THE PEOPLE,                                                                                  C079946

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF134456)

         v.

DONALD JAMES HAILEY,

                   Defendant and Appellant.



         Appointed counsel for defendant Donald James Hailey has filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal.1 (People v. Wende (1979) 25 Cal. 3d
436.) Finding no arguable error that would result in a disposition more favorable to
defendant, we affirm the judgment.




1 Defendant was advised by counsel of the right to file a supplemental brief within 30
days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.

                                                             1
       We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
                                    I. BACKGROUND
       In October 2013, defendant punched and kicked his wife after she confronted him
with her suspicion that he was being unfaithful. On April 7, 2014, defendant pleaded no
contest to inflicting corporal injury on a spouse (Pen. Code, § 273.5, subd. (a)), admitted
he had a prior strike conviction (Pen. Code, § 667, subds. (c) & (e)), and admitted he had
served eight prior prison terms (Pen. Code, § 667.5, subd. (b)). The trial court dismissed
the prior strike conviction in the interests of justice. (Pen. Code, § 1385; People v.
Superior Court (Romero) (1996) 13 Cal. 4th 497.)
       On May 5, 2014, the trial court sentenced defendant to the middle term of three
years for corporal injury on a spouse, plus eight consecutive one-year terms for the prior
prison terms, for an aggregate term of 11 years in state prison. The trial court then
suspended execution of sentence and placed defendant on formal probation for five years
on the condition, inter alia, that he successfully complete a 52-week batterers intervention
program, perform 90 hours of community service through a California nonprofit public
benefit incorporation or charitable corporation, and report to the probation officer at the
times and in the manner directed.
       A petition for revocation of probation was filed on or about June 12, 2014,
alleging defendant had violated probation by being terminated from a batterer’s
intervention program. Defendant presented proof of enrollment in the MANALIVE
domestic violence class and the trial court reinstated his probation.
       A second petition for revocation of probation was filed on May 20, 2015. The
petition alleged defendant had violated probation by failing to report to his probation
officer.
       A contested hearing took place on August 3, 2015. Defendant’s probation officer,
Susan Hutty, testified that she had informed him if he ever became homeless, he would

                                              2
have to appear at her office every Monday. During the last week of April 2015,
defendant informed her he was homeless. Probation Officer Hutty told him to appear at
her office the following Monday, as previously instructed, but he did not appear. The
probation officer made several failed attempts to telephone defendant. After defendant
missed his previously scheduled May 18, 2015, appointment, the probation officer tried
to reach him through his anger management class but learned from the instructor that he
had also missed his anger management class. Defendant finally called her on May 27,
2015. She told him to come to her office the next day whereupon he was arrested. The
probation officer testified that defendant had also been referred to the MANALIVE
domestic violence program in June 2014 and again in February 2015, but he failed to
attend.
          Defendant testified that he did not recall being told he was supposed to report to
the probation office weekly if he became homeless and did not recall having to report on
May 18, 2015. He also testified that he lost his cell phone during the first week of May,
but had obtained a new one that could be reached using the same number. He stated he
had initially attended the MANALIVE program (commencing around June or July 2014)
but stopped going after 10 classes (approximately three months) because he could not
afford it. He did not, however, tell anyone that he had stopped going until November
2014, nor did he provide anyone with proof of his attendance. He was referred to a less
expensive class in April 2015, which was the class he missed on May 16, 2015. He had
tried to take a makeup class on May 18, 2015, but had trouble finding the class. Finally,
defendant testified that he had provided free labor for a boarding house on the belief the
boarding house was a nonprofit agency and the work would fulfill his community service
requirements. He performed this work for three months but lost the piece of paper
reflecting his hours worked.
          The trial court found defendant had violated the terms of his probation by failing
to report to his probation officer. Considering defendant also failed to attend the requisite

                                                3
domestic violence classes and failed to perform his community service, the trial court
declined to reinstate him on probation. Probation was terminated and the trial court
ordered execution of the previously suspended 11-year term. It also ordered defendant to
pay various fines and fees, and awarded defendant with 512 days of presentence custody
credit. Defendant appeals.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                   II. DISPOSITION
       The judgment is affirmed.



                                                      /S/

                                                 RENNER, J.



We concur:



/S/

NICHOLSON, Acting P. J.



/S/

MURRAY, J.




                                            4